KRUCKER, Chief Judge.
This appeal comes to us from a revocation of probation and a sentence of not less than 10 nor more than 12 years in the Arizona State Prison for burglary. The sole question presented to us is whether or not there was compliance with the requirements of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). Appellant admits in his brief that all of the Boy-kin requirements were satisfied except that pertaining to the nature of the offense.
In State v. Williker, 107 Ariz. 611, 491 P.2d 465 (filed Dec. 7, 1971), our Supreme Court made it clear that in the courts of this State it is the adherence to the spirit of Federal Rule 11 and not necessarily the literal observance of its provisions that is required by the mandate of Boykin v. Alabama, supra.
Our reading of the record indicates that the defendant was well aware of the acts necessary to commit the crime and the spirit of Federal Rule 11 has been complied with.
Judgment affirmed.
HATHAWAY and HOWARD, JJ., concur.
NOTE: This cause was decided by the Judges of Division Two as authorized by A.R.S. § 12-120, subsec. E.